


116 HR 2275 IH: District of Columbia Local Juror Non-Discrimination Act of 2019
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2275
IN THE HOUSE OF REPRESENTATIVES

April 10, 2019
Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To amend title 11, District of Columbia Official Code, to prohibit the exclusion of individuals from service on a District of Columbia jury on account of sexual orientation or gender identity.

 
1.Short titleThis Act may be cited as the District of Columbia Local Juror Non-Discrimination Act of 2019. 2.Exclusion from District of Columbia juries on account of sexual orientation or gender identity prohibitedSection 11–1903, District of Columbia Official Code, is amended by inserting (including sexual orientation or gender identity) after sex.  

